DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2022 has been entered. Claims 1-6, 10-16, 19 and 20 have been amended. Claims 7-9, 17 and 18 have been canceled. Claims 1-6, 10-16 and 19-23 are currently pending in this application. 

                                                          Response to Arguments
3.	The applicant's arguments filed on 03/09/2022 regarding claims 1-6, 10-16 and 19-23 have been fully considered but are moot in view of the new ground(s) of rejection. The rejection has been revised and set forth below according to the amended claims.

  Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

5.	Claims 1-8, 10-16, 19-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over AGIWAL et al. (US 2021/0068162 A1), hereinafter “Agiwal” in view of KOSKELA et al. (US 2022/0039077 A1), hereinafter “Koskela”.
Regarding claim 1, Agiwal discloses a user equipment (UE) (Figs. 12a, 13-15, 24, generalized UE procedure for beam failure recovery) comprising: 
one or more non-transitory computer-readable media containing computer-executable instructions embodied therein (Figs. 12a, 13-15, 24, operations of the terminal implemented using the memory storing corresponding program codes); and at least one processor coupled to the one or more non-transitory computer-readable media, the at least one processor (Figs. 12a, 13-15, 24, program codes stored in the memory by using a processor) configured to execute the computer-executable instructions to:
detect a beam failure condition in the first special cell (paragraphs [0012], [0200], by serving cell (PCell or PSCell) to access beam failure trigger condition); and
transmit a beam failure recovery request (BFRQ) (paragraph [0173], PRACH occasions for beam failure recovery) using a two-step contention free random access procedure (paragraph [0173],PRACH preamble for beam failure recovery request to SpCell and PDCCH of the SpCell or PDCCH addressed to C-RNTI).
While Agiwal implicitly refers to “at least one processor coupled to the one or more non-transitory computer-readable media, the at least one processor configured to execute the computer-executable instructions to: receive special cell beam failure recovery (BFR) configuration corresponding to a first special cell, the special cell BFR configuration including at least one of a (Figs. 12-15, paragraphs [0012], [0173], [0200], configuration information on the PRACH preambles and/or PRACH occasions for beam failure recovery), Koskela from the same or similar field of endeavor explicitly discloses at least one processor coupled to the one or more non-transitory computer-readable media, the at least one processor configured to execute the computer-executable instructions to: receive special cell beam failure recovery (BFR) configuration (Fig. 1, paragraphs [0049], [0050], [0060], BFD-RS list using Radio Resource Control (RRC) signaling) corresponding to a first special cell (Fig. 1, paragraphs [0049], [0050], [0060], beam failure on any of the PCell and the SCells), the special cell BFR configuration including at least one of a resource list for beam failure detection (BFD) and a resource list for new beam identification (NBI) (Fig. 1, paragraphs [0049], [0050], [0060], contention free random access (CFRA) resources, which are specific to candidate beams, i.e. the terminal device can indicate new candidate beam by sending a preamble; it is to be noted that the terms “new candidate beam”, “new beam” and “candidate beam”), the first special cell comprising one of a primary cell (PCell) and a primary secondary cell group (SCG) cell (PSCell) (Fig. 1, paragraphs [0049], [0050], [0060], beam failure on any of the PCell 101 and the SCells 102, 103).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “at least one processor coupled to the one or more non-transitory computer-readable media, the at least one processor configured to execute the computer-executable instructions to: receive special cell beam failure recovery (BFR) configuration corresponding to a first special cell, the special cell BFR configuration including at least one of a resource list for beam failure detection (BFD) and a resource list for new beam (Koskela, paragraph [0004]).

Regarding claim 2, Agiwal in view of Koskela disclose the UE according to claim 1.
	Koskela further discloses the resource list for NBI includes an NBI reference signal transmitted via the first special cell (paragraphs [00079], [0060], candidate RS with a signal quality above the threshold quality and included in the candidate RS list, for example the SSB/CSI-RS (or Non-zero-power CSI-RS, NZP-CSI-RS) list).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the resource list for NBI includes an NBI reference signal transmitted via the first special cell” as taught by Koskela, in the system of Agiwal, so that it would provide a solution for beam failure recovery especially for secondary cell (SCell) based on a mechanism for recovering beams when all or part of beams serving user equipment (UE) has failed (Koskela, paragraph [0004]).

Regarding claim 3, Agiwal discloses a reference signal corresponding to the first new candidate beam index is transmitted via the first special cell (paragraph [0012], synchronization signals (SS) or Channel State Information-Reference Signals (CSI-RSs) transmitted periodically by the serving cell (PCell or PSCell) to assess if a beam failure trigger condition has been met and also to identify a new candidate beam).
Regarding claim 4, Agiwal in view of Koskela disclose the UE according to claim 1.
Koskela further discloses the resource list for NBI included an NBI reference signal (paragraphs [00079], [0060], candidate RS with a signal quality above the threshold quality and included in the candidate RS list, for example the SSB/CSI-RS (or Non-zero-power CSI-RS, NZP-CSI-RS) list).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the resource list for NBI included an NBI reference signal” as taught by Koskela, in the system of Agiwal, so that it would provide a solution for beam failure recovery especially for secondary cell (SCell) based on a mechanism for recovering beams when all or part of beams serving user equipment (UE) has failed (Koskela, paragraph [0004]).

Regarding claim 6, Agiwal in view of Koskela disclose the UE according to claim 1.
Koskela further discloses the beam failure recovery request (BFRQ) is transmitted in a BFR medium access control (MAC) control element (CE) (paragraphs [0072], [0073], MAC CE/PUCCH based BFR).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the beam failure recovery request (BFRQ) is transmitted in a BFR medium access control (MAC) control element (CE)” as taught by Koskela, in the system of Agiwal, so that it would provide a solution for beam failure recovery especially for secondary cell (SCell) based on a mechanism for recovering beams when all or part of beams serving user equipment (UE) has failed (Koskela, paragraph [0004]).

Regarding claim 10, Agiwal in view of Koskela disclose the UE according to claim 1.
Koskela further discloses at least one BFD reference signal is configured in the resource list for BFD (paragraphs [0050], [0060], BFD-RS list using Radio Resource Control (RRC) signaling or with combined RRC and medium access control (MAC) control element (CE) signaling).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “at least one BFD reference signal is configured in the resource list for BFD” as taught by Koskela, in the system of Agiwal, so that it would provide a solution for beam failure recovery especially for secondary cell (SCell) based on a mechanism for recovering beams when all or part of beams serving user equipment (UE) has failed (Koskela, paragraph [0004]).

Regarding claim 11, Agiwal in view of Koskela disclose the UE according to claim 1.
Koskela further discloses at least one processor is further configured to execute the computer-executable instructions to: select one NBI reference signal from the resource list for NBI included in the first special cell BFR configuration to determine the first new candidate beam index (paragraphs [0050], [0060], an index of a candidate RS with a signal quality above the threshold quality and included in the candidate RS list, for example the SSB/CSI-RS (or Non-zero-power CSI-RS, NZP-CSI-RS) list configured by the network device  and or activated by MAC CE; an index of a candidate RS with a signal quality above the threshold quality and being an SSB signal/NZP-CSI-RS resource; an index of a candidate RS with a signal quality above the threshold quality and configured for L1-RSRP reporting; an index of a candidate RS with a signal quality above the threshold quality and being an SSB, which means that in this case the candidate beam is always a SSB; an index of a TCI state for PDSCH or PDCCH for the serving cell).
(Koskela, paragraph [0004]).

Regarding claim 12, Agiwal discloses wherein the at least one processor is further configured to execute the computer-executable instructions to:
receive secondary cell (Scell) BFR configuration corresponding to a SCell (paragraph [0079], dedicated Physical Random Access Channel (PRACH) preambles and/or PRACH occasions for beam failure recovery on SCell),
wherein the beam failure recovery request further includes a cell index of the SCell in which beam failure occurs and a second new candidate beam index for the SCell (paragraph [0082], Beam Failure Recovery Request Transmission (Step 3): for Beam Failure Recovery Request Transmission for recovering beam of SCell, it is proposed that UE select PRACH preamble corresponding to the selected SS block or CSI-RS from the set of Random Access Preamble(s) configured for beam failure recovery request transmission on SCell at operation).

Regarding claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
Regarding claim 14, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.

Regarding claim 19, the claim is rejected based on the same reasoning as presented in the rejection of claim 10.

Regarding claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 12.

Regarding claim 23, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

6.	Claims 5, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over AGIWAL et al. (US 2021/0068162 A1), hereinafter “Agiwal” in view of KOSKELA et al. (US 2022/0039077 A1), hereinafter “Koskela” in view of Zhang et al. (US 2019/0306924 A1), hereinafter “Zhang”.
Regarding claim 5, Agiwal in view of Koskela disclose the UE according to claim 4.

	However, Zhang the same or similar field of endeavor discloses a reference signal corresponding to the first new candidate beam index is transmitted via another cell (Fig. 10, paragraphs [0179], [0193], beam failure recovery (BFR) request for an SCell can be carried by PUSCH, PUCCH, CF-PRACH, and/or CB-PRACH in current SCell or another SCell or PCell).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “a reference signal corresponding to the first new candidate beam index is transmitted via another cell” as taught by Zhang, in the combined system of Agiwal and Koskela, so that it would provide systems and methods for beam indication for uplink and downlink transmissions related to secondary cell beam failure recovery and synchronization signal block quasi co-location (QCL) indication (Zhang, paragraph [0008]).

Regarding claim 21, Agiwal in view of Koskela disclose the UE according to claim 1.
	Neither Agiwal nor Koskela explicitly discloses “the BFRQ comprises a first new candidate beam index”.
	However, Zhang the same or similar field of endeavor discloses the BFRQ comprises a first new candidate beam index (paragraphs [0179], [0180], [0193], Each BFR request can carry up to K new beams information including the resource index/new beam indication RS ID for new beams, and/or L1-RSRP for new beams, and/or cell/BWP index).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the BFRQ comprises a first new candidate beam index” as taught by Zhang, in the combined system of Agiwal and Koskela, so (Zhang, paragraph [0008]).

Regarding claim 22, the claim is rejected based on the same reasoning as presented in the rejection of claim 21.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/           Primary Examiner, Art Unit 2414